Start, J.
The answer put in issue the material allegations of the bill, and these issues, are found in favor of the defendants. The orators’ counsel does not claim that the testimony of the defendant, Jeneva S. McCawley, did not tend to support the findings ; but he contends that the orators’ testimony tended to show that her previous declarations were at variance with her testimony, and that, for this reason, the findings are unwarranted and against the weight of evidence. The fact that such evidence was before the master does not furnish a reason for departing from the rule, that, in the absence of fraud, findings supported by evidence are conclusive. It was the duty of the master to find whether the declarations were made and, if made, to weigh and consider them, and say how far they confirmed the claims of the orators, or affected the testimony introduced by the defendants, and, from a consideration of all the evidence, find whether the material allegations of the bill were true; and, by his finding and failure to find, the orators are concluded. Howard v. Scott, 50 Vt. 48; Willard v. Pinard, 65 Vt. 160; Waterman v. Buck, 58 Vt. 519.

Decree affirmed and cause remanded.